office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number info release date cc tege eoeg et1- genin-117937-04 uilc memorandum for director internal_revenue_service center from subject cincinnati oh attn technical unit office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et1- genin-117937-04 railroad retirement act tax status ballard terminal railroad company llc d b a meeker southern railroad from ballard terminal railroad company llc mr byron d cole general manager ballard avenue nw seattle washington in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with a notice announcing a name change_of a covered employer effective date for the following please take the appropriate action regarding this business cc mr wayne van dyck internal_revenue_service first street suite roanoke va _________________ janine cook
